Citation Nr: 1727615	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-33 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that the Veteran requested a hearing at a local VA RO in his November 2008 VA Form 9.  To date, a hearing has not been scheduled by the RO.  A remand is therefore necessary to afford the Veteran the requested hearing. 38 C.F.R. § 20.700 (2016).

The records also indicates that the Veteran may be incarcerated.  VA has procedures to accommodate incarcerated claimants who request a hearing. See, e.g., VA Adjudication Procedures Manual M21-1MR (M21-1MR), pt. 1, ch. 4, sec 1(q) (2016) (noting that the person requesting a hearing is expected to appear in person but that non-appearance at a scheduled hearing by the claimant/beneficiary will be excused if there are extenuating circumstances, such as incarceration).  Moreover, 38 C.F.R. § 20.700 provides for electronic hearing where "suitable facilities and equipment are available," and that "any such hearing will be in lieu of a hearing held by personally appearing before . . . the Board." 38 C.F.R. § 20.700(e) (2016).  Therefore, while VA does not have authority under 38 U.S.C.A. § 5711(West 2014) to require a correctional institution to release a claimant so that VA can provide the necessary hearing, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic video or telephone conference hearing. See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (noting that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, since such individuals are entitled to the same care and consideration given their fellow veterans).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to schedule the Veteran for a hearing in accordance with his request. The Veteran should be notified in writing of the date, time, and location of the haring. 

If the Veteran is incarcerated, contact the correctional facility where the Veteran is incarcerated and inquire as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference or telephone conference, or at the RO (either in person or via videoconference). 

If accommodations are feasible, the RO should make arrangements to schedule the Veteran for the appropriate hearing before a Veterans Law Judge at the correctional facility.  The Veteran and his representative should be notified of the time and place to report for the hearing. 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in this appeal.  See 38 C.F.R. § 20.700(b).

If accommodations are not feasible in this case, written documentation to that effect should be associated with the Veteran's claims file.

2. Once the has been afforded this requested hearing, or in the event that he withdraws his hearing request, fails to appear on the date scheduled, or is otherwise unable to attend a hearing, return the file to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals





